Filed 10/21/20 P. v. Morrow CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

THE PEOPLE,                                                     B305284

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. VA100907)
         v.

RAYMOND HENRY MORROW,

         Defendant and Appellant.


THE COURT:
       Defendant Raymond Henry Morrow (defendant) appeals
from the denial of his postjudgment motion to vacate the fines,
fees, and victim restitution imposed when he was sentenced in
2010 following his conviction of shooting at an inhabited dwelling
and multiple counts of assault with a deadly weapon. On
February 3, 2020, the trial court denied the motion, and
defendant filed a timely notice of appeal.
       Appointed counsel filed a brief raising no issues and asking
this court to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496.
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review the record for
arguable issues. (People v. Cole (2020) 52 Cal.App.5th 1023,
1039-1040, review granted Oct. 14, 2020, S264278; see Serrano,
at p. 503.) However, we do review any contentions or arguments
made if the defendant files his or her own supplemental brief or
letter, as was done here. (See Cole, at p. 1039.)
       Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157,
defendant contends that principles of due process required the
trial court to determine his ability to pay prior to the imposition
of fines, fees and victim restitution. Defendant has failed to show
a due process violation as he has not demonstrated that the
“‘imposition of these financial obligations . . . denied defendant
access to the courts’ [or] . . . ‘result[ed] in defendant’s
incarceration.’ [Citation.]” (People v. Petri (2020) 45 Cal.App.5th
82, 92, citing People v. Hicks (2019) 40 Cal.App.5th 320, 329,
review granted Nov. 26, 2019, S258946.) We therefore conclude
that the trial court did not err in denying defendant’s motion.
       Moreover, defendant is 38 years old and has completed 10
years of a 32 years to life term, and he indicates in his motion
that he has a prison job. We can thus infer that defendant will be
able to pay all or a substantial portion of his financial obligations
from his prison wages, which are garnished for that purpose.
(People v. Aviles (2019) 39 Cal.App.5th 1055, 1076-1077.) Under
such circumstances, if the trial court had erred, the error would
be harmless beyond a reasonable doubt. (See People v.
Lowery (2020) 43 Cal.App.5th 1046, 1060-1061.)




                                 2
                           DISPOSITION
      The February 3, 2020 order denying defendant’s motion to
vacate fines, fees, and victim restitution is affirmed.




____________________________________________________________
ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.




                               3